Citation Nr: 0118976	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for herpes 
zoster/shingles.

2.  Entitlement to service connection for hearing loss, to 
include as secondary to a service-connected disability.

3.  Entitlement to service connection for tinnitus, to 
include as secondary to a service-connected disability.

4.  Entitlement to service connection for a back disability, 
to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a service-connected 
disability.

6.  Entitlement to an increased (compensable) evaluation for 
a left foot disability.

7.  Entitlement to an increased evaluation for a right foot 
disability, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

9.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought.  The veteran, who 
had active service from March 1990 to January 1993, appealed 
those decisions.

As an initial matter, the veteran claimed service connection 
for depression and decreased visual acuity on a secondary 
basis in his January 1998 claim.  These claims were denied in 
November 1998.  While the veteran initiated appellate review 
of these issues, and a March 1999 statement of the case 
included these issues, neither were included in a June 1999 
substantive appeal that perfected several other issues.  The 
next document that discussed either issue was an April 2000 
VA Form 9, which was received long after the deadline for 
finalizing appellate review had passed.  These issues are 
thus not before the Board.

The veteran's claims for service connection for hearing loss 
and tinnitus, and his claim for an increased evaluation for 
his service-connected headaches, are discussed in the REMAND 
portion of this decision following the ORDER below.


FINDINGS OF FACT

1.  The veteran's service-connected headaches and forehead 
cyst have been found by clinicians to be part-and-parcel of 
herpes zoster/shingles.

2.  The veteran does not have an underlying back disability. 

3.  The veteran does not have an underlying bilateral knee 
disability.

4.  The veteran's left foot has full range of motion without 
evidence of pain.

5.  The veteran's right foot has full range of motion without 
evidence of pain.

6.  The veteran's blood pressure readings taken during the 
course of this claim were 138/84, 130/86, 140/90, and 138/74.  


CONCLUSIONS OF LAW

1.  Herpes zoster/shingles was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000); 
Veterans Claims Assistance Act, Pub. L. No. 106-475 (2000).

2.  A back disability is not the result of service or a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (2000); 
Veterans Claims Assistance Act, Pub. L. No. 106-475 (2000).

3.  A bilateral knee disability is not the result of service 
or a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (2000); 
Veterans Claims Assistance Act, Pub. L. No. 106-475 (2000).

4.  The criteria for a compensable evaluation for the 
veteran's left foot disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.40, 4.71a, Diagnostic Code 5284 (2000); Veterans Claims 
Assistance Act, Pub. L. No. 106-475 (2000).

5.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right foot disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.40, 4.71a, Diagnostic Code 5284 (2000); Veterans Claims 
Assistance Act, Pub. L. No. 106-475 (2000).

6.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.31, 4.110, Diagnostic Code 
7101 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant which records have not been secured, 
explain the efforts made to obtain those records and describe 
any further action which VA will take.  If the records sought 
are Federal department or agency records, VA must continue 
its efforts unless it is reasonably certain that such records 
do not exist or that further efforts to obtain them would be 
futile.  

The Board initially finds that the heightened requirements of 
the Act have been met with respect to the veteran's claims 
for service connection for herpes zoster/shingles, a back 
disability and a bilateral knee disability.  In addition, the 
Board finds that the heightened requirements of the Act have 
been met with regard to the veteran's claims for increased 
evaluations for a bilateral foot disability and for 
hypertension.  He has been provided a statement of the case 
in March 1999 and in May 1999, and he has been provided with 
supplemental statements of the case.  The veteran has also 
been provided with numerous VA examinations during the course 
of this claim, which likewise complies with this component of 
the Act.  Further development in this regard does not appear 
to be warranted.  

Several times during the course of this claim, the veteran's 
current and former attorney requested an advisory medical 
opinion, asserting that the veteran's disorders were complex.  
Neither attorney explained why any of the veteran's various 
disorders were complex.  As an initial matter, the Board 
notes that all of these contentions are ancillary to the 
veteran's underlying claims and are not separately appealable 
matters.  Rather, these contentions pertain to the duty to 
assist the veteran in the development of the issues currently 
on appeal.  As noted above, the Board finds that the duty to 
assist the veteran under the heightened requirements of the 
Act have been met fully.

When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. 3.328 (2000).  Approval for an 
advisory medical opinion is granted only if the Compensation 
and Pension Service determines that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The veteran has not made any 
showing that the question of etiology or evaluation of the 
severity of any disorder is complex or controversial, nor 
does the medical evidence so indicate.  The veteran has been 
afforded several VA examinations.  The Board finds that the 
VA examinations are adequate for rating purposes.  The Board 
finds no evidence to warrant a determination that the 
veteran's claim in this case presents issues of medical 
complexity or controversy so as to warrant approval of an 
advisory medical opinion. 

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (2000).  To establish a claim for secondary service 
connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).  

With respect to a chronic disability subject to presumptive 
service connection, such as arthritis, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period, one year, is sufficient to 
establish service connection.  See 38 C.F.R. §§ 3.307, 3.309; 
Traut v. Brown, 6 Vet. App. 498, 502 (1994).  A claim for 
service connection on a direct basis may also be granted 
based upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

A.  Herpes Zoster/Shingles

A December 1994 rating decision granted service connection 
for an inclusion cyst to the forehead and for headaches.  The 
rating decision noted that service medical records showed 
blisters on the forehead with frontal headaches in February 
1991.  Again in January 1992, the veteran had complaints of a 
cyst on the forehead, a swollen right eye and right ear pain.  
The cyst was incised and drained.  The veteran informed the 
service department clinician that the blisters occurred every 
six months or so.  In June 1993, the veteran again had a cyst 
removed.  At the time of a May 1994 VA examination, the 
veteran had a lesion on his forehead.  These medical findings 
underpinned the December 1994 rating decision.

The veteran filed this current claim for shingles in January 
1998.  A February 1998 private treatment record noted that 
the veteran had migraines and herpes zoster.  Other private 
treatment records and VA treatment records contain 
substantially the same diagnosis of the veteran's complaints.

As a result of this claim, the RO afforded the veteran a VA 
neurological examination in October 1998.  The veteran 
related repeated tumors on his forehead, and that he 
developed a rash in August 1998 in the affected area.  The 
veteran informed the examiner that he developed a rash in the 
area every three months, and that he would also develop a 
rash on the right side of his scalp concurrently.  In 
addition, the veteran stated that he would develop a severe 
headache on the right side of his head about two days before 
the rash appeared.  That examiner diagnosed the veteran with 
herpes zoster, with recurrent headaches.  Photographs of the 
veteran's right forehead were taken and are incorporated in 
the claims file.

In January 1999, the veteran was provided a VA ear disease 
examination.  He related his history of headaches, and a more 
recent complaint of decreased hearing and vision on the right 
side.  He also informed that examiner that he would get 
painful vesicles on the right forehead, which would last for 
five to seven days.  Objectively, that examiner stated that 
the veteran's head was atraumatic and normocphalic, and 
pupils were equal, round and reactive to light.  A two-by-two 
centimeter mass was present on the right forehead, which he 
deemed to be the recurrence of the lipoma.  That examiner 
stated that the veteran's complaints of a painful recurrent 
vesicle, headaches, and decreased hearing and vision, were 
consistent with herpes zoster.

In March 1999, the veteran was provided a VA dermatological 
examination.  In large part, findings are consistent with 
those discussed above, and need not be repeated.  The 
examiner did state, however, that it was very unusual for a 
person to have recurrent episodes of shingles in the same 
location, but the veteran's history of a recurrent rash on 
the right forehead, three or four times a year, in 
conjunction with a headache, lend credence to this finding.  
Ultimately, that examiner attributed the rash to herpes 
zoster, finding that the rash and headaches were co-existent 
with herpes zoster.  The examiner again stressed that a 
chronic disorder of this nature was unusual, but records did 
support a finding of an ongoing problem.  

In light of the above, the Board finds that service 
connection is warranted for herpes zoster/shingles.  In this 
regard, the RO has granted service connection for headaches 
and the skin disorder, which are part of the herpes 
zoster/shingles.  Examiners are in agreement that the 
manifestations are part and parcel of an underlying herpes 
zoster/shingles disorder.  There is no medical evidence to 
the contrary.  For these reasons, the Board finds that 
service connection is warranted for the underlying herpes 
zoster/ shingles.





B.  Back Disorder

A September 1994 rating decision granted service connection 
for a right foot disorder, and a December 1994 rating 
decision granted service connection for a left foot disorder, 
on a secondary basis to the right foot disorder.  His central 
contention with respect to his claim for a back disorder is 
contained in his January 1998 application for service 
connection, in which he states that he has a back disorder as 
a result of his service-connected bilateral foot disorder.  
The veteran does not assert, nor does the record reasonably 
raise, that a back disorder had its origins in service, or 
that arthritis of the low back became manifest within one 
year following his separation, thereby providing for 
presumptive service connection. 

The veteran identified private treatment records for his back 
in his claim, and the RO obtained chiropractor records from 
the Hanssen Chiropractic Clinic dated April 1993.  The 
veteran then had complaints of low back pain that originated 
the day previously, which he attributed to lifting a feed 
sack.

As a result of this claim, the veteran was provided a VA 
orthopedic examination in March 1999.  The veteran informed 
the examiner that he has had pain in his low back for the 
past five months or so, without flare-ups.  The veteran 
described pain as persistent, but he denied treatment.  He 
denied any specific injury to the low back.  The veteran 
apparently related his theory of current back pain as a 
result of his service-connected bilateral foot disability.  

Objectively, range of motion showed forward flexion of 65 
degrees, backward extension of 35 degrees, and bilateral 
lateral flexion of 20 degrees.  Musculature of the back was 
normal, without evidence of fixed deformity.  There was an 
absence of neurological abnormalities.  X-rays of the 
lumbosacral spine were normal.  The examiner stated that the 
veteran was having pain in his low back, which was as likely 
as not the result of a change in weight-bearing to avoid foot 
pain.

In light of the above evidence, the Board finds that the 
preponderance of the evidence is against this claim.  
Initially, the Board notes that the veteran first began to 
complain of back pain following the lifting of a heavy sack 
in 1993, and the chiropractor record makes no mention of the 
veteran's service-connected bilateral foot disability.

Even so, the March 1999 VA examination report would initially 
tend to support this claim.  However, the United States Court 
of Appeals for Veterans Claims (Court) has held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999).  In this 
claim, the veteran has not shown that he has an underlying 
low back disability that is amenable to service connection.  
X-rays taken at the time of the VA examination did not 
reflect arthritis or other chronic abnormality, and the 
examiner did not find that the veteran had objective evidence 
of lumbosacral strain of a chronic nature.  Musculature of 
the back was characterized as normal.  There is no evidence 
of an underlying low back disorder for which service 
connection can be granted; as cited, the veteran's complaints 
of pain do not rise to the level of a disability. 

As the veteran does not have a low back disability, there can 
be no valid claim.  See supra, Brammer, Rabideau.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102. 

C.  Bilateral Knees

As with his claim for a low back disorder, the veteran is 
premising his claim for a bilateral knee disorder as 
secondary to his service-connected bilateral foot disorder.  
The veteran does not assert, nor does the record reveal, that 
a bilateral knee disability had its onset during service, or 
that arthritis of the knees or any other chronic knee 
disorder first became manifest within one year following 
separation from active service.  

An October 1998 VA orthopedic examination report recorded the 
veteran's complaints of foot pain.  The veteran stated that 
standing aggravated pain in the right foot, and that he bore 
more weight with the left foot.  He also reported that more 
recently his right knee ached, which he attributed to his 
service-connected foot disability.  

The veteran was provided a VA orthopedic examination in March 
1999.  The veteran's service-connected bilateral foot 
disorder was noted.  The veteran informed the examiner that 
while his right knee had trouble previously, his left knee 
was the more painful of the two.  He continued that the knee 
pain first developed about two years previously, in late 
1997.  He denied specific treatment.  Objectively, range of 
motion of the left knee was from zero to 120 degrees, and the 
right knee had range of motion from zero to 125 degrees.  
There was no joint effusion noted.  X-rays of the right knee 
did not show arthritis; X-rays were not taken of the left 
knee.  The examiner stated that the veteran had painful 
knees, but there was no established diagnosis of arthritis at 
that time.  That same examiner stated in the spinal portion 
of the VA examination that the knee pain was as likely as not 
the result of an altered gait to reduce pain in the right 
foot.

The evidence in support of this claim is discussed above, and 
as with the veteran's claim for secondary-service connection 
for his low back, the evidence is facially supportive.  
However, the Board notes that there is no evidence in the 
claims files that would reflect that the veteran currently 
has an underlying chronic disability of the knees.  Range of 
motion was not appreciably reduced at the time of the March 
1999 VA examination; Plate II of 38 C.F.R. § 4.71 provides 
that full range of motion of the knee is from zero degrees to 
140 degrees.  There was no evidence of joint effusion at that 
time.  The only diagnosis was that of painful knees, but as 
cited above, that pain alone is not a disability for which 
service connection may be granted.  Sanchez-Benitez, 13 Vet 
App 282.  As the veteran does not have an underlying knee 
disability, there can be no valid claim.  For this reason, 
the Board must find that the preponderance of the evidence is 
against this claim.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102.  

In denying this claim, the Board acknowledges that the 
veteran's left knee was not visualized on X-ray at the time 
of his March 1999 VA examination.  However, the examiner 
stated that there was no evidence of arthritis, and the 
veteran conceded to the examiner that he had never been 
diagnosed with inflammatory arthritis.  Under this set of 
facts, the Board finds no basis to remand the claim for an X-
ray of the veteran's left knee.

II.  Increased Evaluations

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

A.  Feet

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  Plate II of 
38 C.F.R. § 4.71 provides that full range of motion of the 
ankle is from zero degrees to 20 degrees of dorsiflexion, and 
zero degrees to 45 degrees of plantar flexion.  

In February 1991, the veteran had an exostosis removed from 
his right foot.  As noted above, a September 1994 rating 
decision granted service connection for a right foot 
disorder, and a December 1994 rating decision granted service 
connection for a left foot disorder.

At the time of his October 1998 VA podiatry examination, the 
veteran denied treatment for either foot.  He informed the 
examiner that he had a constant dull pain in his right foot.  
The veteran denied loss of range of motion, evidence of 
swelling or instability.  An X-ray of the right foot was 
normal.  A March 1999 VA X-ray of the feet showed normal 
bilateral feet.  A July 1999 VA X-ray of the right foot was 
again normal, and a July 1999 dermatological examination 
showed only a one inch non-obtrusive, clean well healed scar.  

The veteran was provided his final VA podiatry examination in 
October 1999.  His history was reviewed.  The veteran 
informed the examiner that pain was worse on standing or 
walking, but he denied an inflammatory component.  He also 
denied using special shoes or other adaptive equipment.  

Objectively, the examiner stated that the veteran's feet and 
ankles appeared normal.  Range of motion was characterized as 
normal, with no pain on motion.  There was no evidence of any 
painful motion, edema, instability, weakness or tenderness.  
There was no gait or functional limitation as to walking or 
standing.  There were no hammertoes, high arches, clawfeet, 
or other deformities.  No scar from the service surgery on 
the right foot was noted, and there were no skin or vascular 
changes.  

The veteran's bilateral foot disorder has been evaluated 
under Diagnostic Code 5284, which provides that a foot injury 
that is moderate in degree warrants a 10 percent evaluation, 
while a 20 percent evaluation is warranted for a moderately 
severe foot injury.  Finally, a 30 percent evaluation, the 
highest under this code provision (in the absence of actual 
loss of a foot), is warranted for a severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for the 
veteran's left foot disorder, and similarly against an 
evaluation in excess of 10 percent for the veteran's right 
foot disorder.  In this regard, neither foot displayed any 
loss of range of motion at the time of his October 1999 VA 
examination, nor was there objective evidence of pain on 
motion.  Indeed, there was no objective evidence of any 
current disability with regard to either foot; the only 
disability was the veteran's subjective complaints.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against either a compensable evaluation for the 
left foot disability, and an evaluation in excess of 10 
percent for the veteran's right foot disability, under 
Diagnostic Code 5284.

As to alternative diagnostic codes, there is no evidence that 
the veteran has flatfoot, weak foot (manifested by atrophy of 
the musculature, disturbed circulation, and weakness), claw 
foot, anterior metatarsalgia, hallux valgus, hallux rigidus, 
hammer toe or impairment of union of the tarsal or metatarsal 
bones.  For these reasons, an evaluation under the diagnostic 
code provisions that evaluate these foot disorders is not 
warranted.  The evidence is not in equipoise and the benefit 
of the doubt rule is not applicable.  38 C.F.R. § 3.102.

Finally, the Board acknowledges the Court's holding that in 
addition to a rating of an orthopedic disability, a separate 
rating can be made for scars.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  In this case, a separate rating could be made 
for the veteran's surgical scar.  However, in the absence of 
a tender, painful or ulcerated scar, a separate rating is not 
warranted under Diagnostic Code 7803 or 7804.

B.  Hypertension

As a preliminary matter, the VA changed the rating criteria 
used to evaluate cardiovascular disabilities, including 
hypertension, effective January 12, 1998.  The RO received 
this current claim on January 26, 1998.  The only criteria 
relevant for this claim are the amended criteria; the 
cardiovascular criteria used prior to January 12, 1998 are 
not relevant.

As a result of this claim, the veteran was provided a VA 
hypertension examination in October 1998.  The veteran 
informed the examiner that he was using Inderal as treatment 
for his hypertension, with no side effects.  Blood pressure 
was 138/84, and the veteran's pulse was 76.  The veteran was 
provided another VA hypertension examination in July 1999.  
Blood pressure was then 130/86 sitting, 140/90 standing, and 
138/74 lying down.  Pulse was 76.  The examiner stated that 
the veteran's hypertension was stable.  

A 10 percent evaluation is warranted for hypertension when 
the diastolic pressure is predominantly 100 or more, or the 
systolic pressure is predominantly 160 or more, or when the 
veteran has a history of a diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is warranted when diastolic pressure 
is 110 or more, or systolic pressure is 200 or more.  Higher 
evaluations would necessarily follow for even higher 
readings.  38 C.F.R. § 4.110, Diagnostic Code 7101.

In light of the above medical evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's hypertension.  At 
neither VA examination was the veteran's diastolic pressure 
110 or more, nor was systolic pressure 200 or more.  There 
are no other records dated during this claim that would show 
that the veteran's blood pressure readings were at these 
levels.  For these reasons, the Board must find that the 
preponderance of the evidence is against this claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102.


C.  Extraschedular Evaluations

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
showing by the veteran that his bilateral foot disorder, 
hypertension, or headaches, standing alone or in conjunction 
with each other, have resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  As discussed above, the veteran has argued 
that he has missed 130 days of work since 1994 as a result of 
his service-connected headaches.  However, the rating 
schedule for this disability specifically contemplates 
economic inadaptability as a component in a 50 percent 
schedular evaluation.  His assertions are arguments for a 
higher schedular evaluation, which is discussed above, but 
marked interference with employment has not been shown.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for herpes zoster/shingles is granted.

Service connection for a back disability, to include as due 
to a service-connected disability, is denied.

Service connection for a bilateral knee disability, to 
include as due to a service-connected disability, is denied.

Entitlement to a compensable evaluation for a left foot 
disability is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right foot disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.


REMAND

In light of the above decision that granted service 
connection for herpes zoster/shingles, it would be premature 
to adjudicate the veteran's claims for service connection for 
hearing loss and tinnitus, as well as his claim for an 
increased evaluation for headaches.  

The RO afforded the veteran a VA ear disease examination in 
January 1999.  The veteran informed that examiner that his 
symptoms, including a decrease in hearing acuity, would last 
from five to seven days, and that between episodes, his 
hearing was normal.  That examiner stated that any decrease 
in hearing acuity could be attributed to herpes 
zoster/shingles. 

In addition, the RO afforded the veteran a VA audiological 
examination in January 1999.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
10
15
10
15
10

The average pure tone threshold was 8 in the right ear and 12 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 98 
percent in the left ear.  While these results do not rise to 
the level of a disability for VA compensation purposes under 
38 C.F.R. § 3.385, the question remains as to whether a 
decrease in hearing acuity can be found to be part of the 
underlying service-connected herpes zoster/shingles.  The 
Board finds that the RO should have the first opportunity to 
adjudicate this issue. 

In a similar manner, the veteran was provided a VA 
neurological examination in July 1999.  He informed that 
examiner that he had had right ear ringing since 1994.  The 
examiner stated that the veteran had right ear ringing by 
history.  Looking at that examination report, it would appear 
that the veteran's complaint of ringing in the ear was 
associated with flare-ups of his herpes zoster/shingles.  The 
Board finds that the RO should have the first opportunity to 
adjudicate this issue.

A December 1994 rating decision granted service connection 
for headaches in conjunction with an inclusion cyst of the 
forehead.  This Board decision has found that each of these 
disorders is a manifestation of the veteran's herpes zoster.  
As with the veteran's claims for service connection for 
hearing loss and tinnitus, the Board finds that it would be 
premature to evaluate this disability until such time as the 
RO has had the opportunity to initially evaluate the 
underlying herpes zoster/shingles.  Finally, the Board finds 
that these claims should also be referred to a VA examiner 
who can offer an opinion as to the extent these 
manifestations are manifestations of the veteran's underlying 
herpes zoster/shingles.

For the above reasons, these claims are REMANDED to the RO 
for the following:

1.  The RO is requested to refer the 
veteran's claims files to an appropriate 
VA examiner.  Following a review of the 
claims files, the examiner is asked to 
determine the extent that the veteran's 
complaints of hearing loss and tinnitus 
are part of his service-connected herpes 
zoster/shingles.  The examiner is also 
asked to describe to what extent the 
veteran's headaches are part of his 
service-connected herpes zoster/shingles.  
The complete rationale for each opinion 
expressed should be set forth.  If deemed 
necessary for an adequate opinion, a 
comprehensive VA examination should be 
performed.

2.  The RO must review the claims file 
and ensure that all development action 
deemed necessary by the Veterans Claims 
Assistance Act, Pub. L. No. 106-475 
(2000) is completed with respect to the 
veteran's claims.

3.  When the development requested has 
been completed, the claims for service 
connection for hearing loss and tinnitus, 
and the claim for an increased evaluation 
for headaches, should again be 
readjudicated by the RO on the basis of 
the additional evidence and in view of 
this decision that granted service 
connection for herpes zoster/shingles.  
If the benefits sought are not granted, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required until 
he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

